Citation Nr: 1200630	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative joint disease of the right knee with hyperextensibility (right knee disability), to include the assignment of separate compensable ratings for instability and arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right rotator cuff tendonopathy (right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty, to include in the Army National Guard, from July 1983 to May 1986, from January to May 1991, from January to June 1994, from January to May 1995, and from April 2001 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on a timely appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for low back, right knee, and right shoulder disabilities and assigned 10 percent ratings for each disability effective February 17, 2007.  An April 2010 rating decision granted 20 percent ratings for service-connected low back and right knee disabilities, effective February 17, 2007; this rating decision also granted service connection for radiculopathy of the right lower extremity, with a 10 percent rating effective February 17, 2007.  

With respect to the original issue of entitlement to an initial evaluation in excess of 10 percent for service-connected low back disability, the Board notes that the Veteran indicated in his March 2010 substantive appeal that his low back disability should be granted at least a 20 percent rating.  The Veteran was notified by the April 2010 rating decision that the grant of 20 percent for low back disability, effective on February 17, 2007, was considered a full grant of benefits.  Because there is no subsequent correspondence from the Veteran on this issue and the subsequent written statements on behalf of the Veteran in May 2010 and November 2011 do not include this issue, the issue of entitlement to an initial increased evaluation for service-connected low back disability is no longer part of the Veteran's appeal.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for increased ratings for his right knee and right shoulder disabilities; and he has otherwise been assisted in the development of his claims.

2.  Mild anterior/posterior instability was shown on VA evaluation in March 2010.

3.  Range of motion of the right knee was from 0 to 140 degrees with pain on examination in July 2007 and from -4 to 110 degrees with pain on examination in March 2010.

4.  Forward elevation of the Veteran's right arm, his major arm, was to 175 degrees in July 2007 and to 134 degrees on examination in March 2010; and he did not have dislocation or nonunion of the clavicle, impairment of the humerus, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for instability of the right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (2011).

2.  The criteria for a separate initial evaluation of 10 percent for arthritis of the right knee are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260, 5261 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 


The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for right knee and shoulder disabilities by rating decision in August 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Consequently, notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files.  

The Veteran was informed in the February 2007 letter about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A pertinent VA examination was conducted in March 2010.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the increased rating issues on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Analyses of the Claims

Law and Regulations

As previously noted, the Veteran was originally granted service connection for right knee and right shoulder disabilities in an August 2007 rating decision and assigned a 10 percent rating for each disability effective February 17, 2007.  The Veteran timely appealed.  An April 2010 rating decision granted a 20 percent rating for right knee disability effective February 17, 2007.  The Veteran has contended that his service-connected right knee and shoulder disabilities are more severe than currently evaluated.

Because the Veteran's right knee and shoulder disabilities are not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for an initial evaluation in excess of 20 percent for the right knee and for an initial evaluation in excess of 10 percent for the right shoulder will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for reach such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; and a 10 percent rating is assigned with 
X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) under Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X- ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The hyphenated diagnostic codes noted above indicate that arthritis of the shoulder under Diagnostic Code 5003 is the service-connected disorder, and that impairment of the clavicle or scapula under Diagnostic Code 5203 is the residual condition.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  

A designation of Diagnostic Code 5299 reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with 5257 indicates that the disability has been rated as analogous to other impairment of the knee.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Right Knee Disability

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

VA treatment records for April 2007 reveal full range of motion of the knees without drawer sign.

The Veteran complained on VA evaluation of the right knee in July 2007 of constant pain (4 out of 10), weakness, stiffness, giving way, easy fatigability, and lack of endurance.  He did not have episodes of dislocation or recurrent subluxation, swelling, instability, locking, or ankylosis.  On medical examination, range of motion was from 0 to 140 degrees with pain throughout; there was no change on repetitive motion.  Chondromalacia of the right patella was diagnosed.

VA treatment reports dated from August 2007 to November 2009 reveal a notation in November 2009 of right knee osteoarthritis/derangement, with decreased mobility and increased pain.

Another VA evaluation of the right knee, including review of the claims files, was conducted in March 2010.  It was noted that the Veteran was working full time as a "readiness specialist."  The Veteran complained of giving way, instability, pain, stiffness, and weakness.  He noted locking episodes 1-3 times a month and weekly flare ups.  Motion of the knee was from -4 degrees of extension to 110 degrees of flexion.  It was noted that the Veteran had mild anterior/posterior instability.  
X-rays showed mild medial compartment narrowing and subchondral sclerosis suggestive of mild degenerative joint disease.  Degenerative joint disease of the right knee was diagnosed.

To warrant a schedular rating in excess of 20 percent for the right knee under Diagnostic Code 5257, there would need to be medical evidence of severe recurrent subluxation or instability.  While there was posterior/anterior instability of the right knee on evaluation in March 2010, it was considered mild.  There was no recurrent subluxation.  Consequently, a rating in excess of 20 percent is not warranted for the right knee under Diagnostic Code 5257.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this case, the Veteran is currently assigned a 20 percent rating for instability of the knee.  Although range of motion findings in July 2007 and March 2010 are insufficient to warrant a compensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is X-ray evidence of arthritis of the right knee and the Veteran has continued to complain of pain in the knee, with some loss of motion shown in March 2010.  Consequently, a separate 10 percent evaluation is warranted for arthritis with loss of knee motion under Diagnostic Code 5003.   

To warrant a schedular rating in excess of 10 percent for the right knee disability based on limitation of motion, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  However, motion of the right knee was from 0 to 140 degrees in July 2007.  When evaluated in March 2010, motion of the right knee was from -4 degrees of extension to 110 degrees of flexion.  Consequently, a rating in excess of 10 percent is not warranted for loss of right knee motion.  


Because there is also no medical evidence of ankylosis or impairment of the tibia and fibula, a higher evaluation is not warranted for right knee disability under another diagnostic code for disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2011).  

As neither limitation of flexion nor limitation of extension of the right knee has been severe enough on the above-noted evaluations to warrant a compensable evaluation, a higher rating is not warranted for this knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for an evaluation in excess of 10 percent for limitation of flexion or extension of the leg.  There is no medical evidence of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  It was noted on the VA examinations in July 2007 and March 2010 that range of motion was unchanged on repetitive motion.  

In this case, the Veteran is competent to report his knee symptoms, which have included pain, weakness, and stiffness.  His complaints are also credible to the extent that they reflect pain.  The Veteran's complaints have been considered and a separate rating has been granted for loss of motion of the right knee; however, the evidence does not show the severity required for a higher schedular rating than currently assigned based on the applicable symptomatology under any applicable rating code for the knee, as discussed above.   
Right Shoulder Disability

Evidence on file reveals that the Veteran is right handed.

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011).

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2011).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2011).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

Impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2011).  

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2011).

The Veteran complained on VA evaluation of the right shoulder in July 2007 of constant pain (2 out of 10), weakness, and stiffness that affected his occupational and daily activities.  He did not complain of instability, locking, dislocation, or recurrent subluxation.  On physical examination, forward elevation was to 175 degrees, abduction was to 170 degrees, external rotation was to 85 degrees, and internal rotation was to 90 degrees.  His motion was limited by pain.  There was no change in range of motion on repetition and no ankylosis.  The diagnosis was rotator cuff syndrome and mild acromioclavicular joint degenerative arthritis.

VA treatment records from August 2007 to November 2009 reveal a notation in August 2007 of decreased range of motion with right shoulder overhead only.  Right shoulder muscle strain was noted in November 2009.

The Veteran complained on VA evaluation of the right shoulder in March 2010 of pain and stiffness.  He did not complain of instability, locking, dislocation, or recurrent subluxation.  On physical examination, forward elevation was to 134 degrees, abduction was to 135 degrees, external rotation was to 62 degrees, and internal rotation was to 85 degrees.  His motion was limited by pain.  There was no change in range of motion on repetition and no ankylosis.  X-rays showed sclerotic changes associated with greater tuberosity of the proximal right humerus.  The diagnosis was rotator cuff tendonopathy.

A rating in excess of 10 percent is not warranted for the right shoulder under Diagnostic Code 5003 because the disability only involves one major joint, not two.  Consequently, the disability must be considered under the diagnostic codes for the shoulder and arm from 5200 through 5203.

To warrant a schedular evaluation in excess of 10 percent for the Veteran's right shoulder disability, which is his major extremity, there would need to be medical evidence of nonunion of the clavicle or scapula with loose movement, dislocation of the clavicle or scapula, significant impairment of the humerus, limitation of motion of the arm at shoulder level, or ankylosis.

There is no evidence of nonunion or dislocation of the clavicle or scapula and no notation of significant impairment of the humerus, such as fibrous union, nonunion, or loss of the humeral head.  With respect to range of motion of the right upper extremity, the medical evidence does not show limitation of motion of the arm to less than 134 degrees.  It was also noted that the Veteran does not have ankylosis.

Based on the above evidence, the Board finds that an evaluation in excess of 10 percent for the right shoulder is not warranted.  

A rating in excess of 10 percent is also not warranted for right shoulder disability under DeLuca, as there was no evidence of additional functional loss due to repetitive motion in the right shoulder on evaluations in July 2007 and March 2010.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his shoulder symptoms.  However, the Veteran's complaints have been considered in the above noted decisions and evaluations for VA purposes have not shown the severity required for a higher schedular for the right shoulder, as discussed above.  




Additional Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the 
service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2011).

The medical findings do not indicate that the Veteran's right knee and right shoulder disabilities cause "marked" interference with employment.  In fact, it was reported in March 2010 that the Veteran is working full time as a "readiness specialist."  There is also no evidence of frequent periods of hospitalization due to either service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the right knee and right shoulder disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claims denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Entitlement to a separate initial evaluation of 10 percent for degenerative joint disease of the right knee is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent for service-connected instability of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected right shoulder disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


